Exhibit SUBSIDIARIES OF CERADYNE, INC. Name of Subsidiary State or other Jurisdiction of Incorporation or Organization Ceradyne ESK, LLC Delaware •ESK Ceramics Geschäftsführungs GmbH Germany •ESK Ceramics GmbH and Co. KG Germany oESK Ceramics France S.A.S.U. France Ceradyne Canadian Holdings, Inc. Delaware •Ceradyne Canada ULC Alberta, Canada Ceradyne Armor Systems, Inc Delaware Minco, Inc. Tennessee Ceradyne Cayman Holdings, Inc. Cayman Islands •Ceradyne Hong Kong Co., Ltd. Hong Kong oCeradyne (Tianjin) Technical Ceramics Co., Ltd. China Ceradyne EPB, Inc. Delaware •Boron Products, LLC Delaware SemEquip, Inc. Delaware
